DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald US 2016/0323971 in view of Ehrlemark US 8381539 and Nanjing CN 102510401.
Regarding claims 1 and 6, Theobald teaches a livestock shed monitoring system, comprising:
a cooling system, having a plurality of operating modes; 
at least one water consumption sensor [0021], for collecting water data in a livestock shed and obtaining a livestock drinking water frequency in the shed; 
at least one image sensor, for collecting image data in a livestock shed, wherein the image sensor is used for recording a movement track by means of object tracking and object detection [0027];
at least one temperature/humidity sensor, for collecting a temperature and a humidity in the dairy shed [0021]; and 
a control circuit 22, coupled to the cooling system, the water consumption sensor and the temperature/humidity sensor, for receiving the livestock drinking 

    PNG
    media_image1.png
    296
    600
    media_image1.png
    Greyscale

Figure 1- Theobald Figure 3
Theobald does not teach that the system calculates a temperature/humidity index according to the temperature and the humidity. Ehrlemark teaches a system for decreasing the thermal load on cows that measures the air temperature 206 and the humidity 208 (as well as body temperature 212) (column 5, lines 30-36), calculates the temperature/humidity index according to the temperature and the humidity (column 4, lines 1-14) and uses this calculation to change operating modes of the cooling system (see Ehrlemark figure 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shed thermal management system of Theobald by using temperature and humidity to calculates a temperature/humidity index as taught by Ehrlemark in order to address the true heat index and provide the most appropriate cooling.

    PNG
    media_image2.png
    500
    333
    media_image2.png
    Greyscale
Theobald does not teach the invention for use with cows, however examiner is taking official notice that dairy cows are a well-known livestock animal.  It would have been obvious to one of ordinary skill in the art to utilize the system of Theobald with dairy cows in order to efficiently control the temperature of a wider range of livestock.  Alternatively, Ehrlemark teaches that the system can be used on cows.  It would have been obvious to one of ordinary skill in the art to utilize the system of Theobald with cows as taught by Ehrlemark in order to efficiently control the temperature of a wider range of livestock.
[AltContent: textbox (Figure 2- Ehrlemark Figure 1)]In this case, the cooling system of Theobald is a lighting system. If the body temperature of the animals is too high, the lighting is altered to cool them (Table 1 Example 3, [0028].  If applicant disagrees, then Ehrlemark teaches an automated active cooling system.  It would have been obvious to one of ordinary skill in the art to modify the system of Theobald with active cooling as taught by Ehrlemark in order to increase the cooling capability, or augment the cooling when congregation dispersal is insufficient.
Theobald does not teach that the image sensor is used for recording start and end of drinking time of at least one animal in the livestock shed, so as to calculate an amount of drinking water and a number of drinking times of the livestock and obtain the livestock drinking water frequency.  Nanjing teaches an animal water consumption system for collecting image data in a livestock shed and obtaining a livestock drinking 
Specifically regarding claim 6, the combination renders the claimed method steps obvious since such would be a logical manner of using the combination.
Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald US 2016/0323971 in view of Ehrlemark US 8381539, Nanjing CN 102510401 and Kim US 2016/0120144.
Regarding claims 2 and 7, Theobald, Ehrlemark and Nanjing teach the invention as claimed as detailed above with respect to claims 1 and 6.  Theobald does not explicitly teach a remote server, coupled to the control circuit, the image sensor and the temperature/humidity sensor, for storing the image data, the cow drinking water frequency, the temperature, the humidity and the temperature/humidity index.  Kim teaches a livestock shed monitoring system in which sensed data is stored on a remote server 130 [0082].  It would have been obvious to one of ordinary skill in the art to modify the system of Theobald, Ehrlemark and Nanjing with remote data storage as taught by Kim in order to enable archiving of data and remote monitoring.

    PNG
    media_image3.png
    450
    406
    media_image3.png
    Greyscale

Figure 3- Kim Figure 1
Regarding claims 3 and 8, Theobald, Ehrlemark, Nanjing and Kim teach the invention as claimed as detailed above with respect to claims 2 and 7.  Nanjing does not explicitly teach that the image sensor is installed above at least one water trough in the dairy cowshed, however would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the sensor above the trough in order to obtain usable image data, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 4 and 9, Theobald, Ehrlemark, Nanjing and Kim teach the invention as claimed as detailed above with respect to claims 3 and 8.  Kim also teaches that the collected data (which as modified comprises the amount of drinking water, the number of drinking times and the cow drinking water frequency) is transmitted to the remote server 130 and a webpage terminal (the server interface) so that at least one administrator can remotely monitor the dairy cowshed.  If applicant does not agree that Kim teaches a webpage terminal, then examiner is taking official notice that webpage 
Regarding claims 5 and 10, Theobald, Ehrlemark and Nanjing teach the invention as claimed as detailed above with respect to claims 1 and 6.  Theobald does not explicitly teach that the control circuit further comprises a storage for storing the image data, the cow drinking water frequency and the temperature/humidity index.  Kim teaches a livestock shed monitoring system in which sensed data is logged and stored [0082].  It would have been obvious to one of ordinary skill in the art to modify the system of Theobald, Ehrlemark and Nanjing with data storage as taught by Kim in order to enable archiving of data to study trends.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlemark US 8381539 in view of Nanjing CN 102510401 and either “Water Requirements and Quality Issues for Cattle” by Ted G. Dyer (hereafter Dyer) or “Water Needs and Quality Guidelines for Dairy Cattle” by J.W. Schroder (hereafter Schroeder), and alternately also in view of Bai US 8,634,635.
Regarding claims 1 and 6, Ehrlemark teaches a cowshed monitoring system, comprising:
a cooling system 202, having a plurality of operating modes; 
a cow temperature sensor 212; 
at least one temperature/humidity sensor, for collecting a temperature 206 and a humidity 208 in the dairy cowshed and calculating a temperature/humidity index according to the temperature and the humidity (column 4, lines 1-14); and 
a control circuit 204, coupled to the cooling system, the cow temperature sensor and the temperature/humidity sensor, for receiving the temperature data, 

    PNG
    media_image4.png
    318
    600
    media_image4.png
    Greyscale

Figure 4- Ehrlemark Figure 4
Ehrlemark does not teach that the cows’ drinking frequency is monitored.  Dyer teaches that as temperatures increase, cows’ water consumption increases (section “Water Requirements”), and also that “water helps cattle maintain proper body temperature” (section “Water Temperature”).  Alternatively, Schroeder also teaches that as temperatures increase, cows’ water consumption increases (tables 1 and 2), and also that “Water is necessary for…eliminating waste material and excess heat from the body” (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cowshed monitoring system or Ehrlemark by using cow water consumption as taught by Dyer or Schroeder in place of or in addition to body temperature in order to gain additional insight into cow body temperature and better tailor environmental controls.

If applicant disagrees about movement tracking, then Bai teaches a system comprising at least one image sensor, for collecting image data in an animal space, wherein the image sensor is used for recording a movement track by means of object tracking and object detection (column 4, lines 14-41). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ehrlemark, Dyer or Schroeder and Nanjing with enhanced image-based movement tracking as taught by Bai in order to obtain more specific behavioral data and enable better health tracking.
Specifically regarding claim 6, the combination renders the claimed method steps obvious since such would be a logical manner of using the combination.
Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlemark US 8381539 in view of Nanjing CN 102510401 and either “Water Requirements and Quality Issues for Cattle” by Ted G. Dyer (hereafter Dyer) or “Water Needs and Quality .
Regarding claims 2 and 7, Ehrlemark, Nanjing and Dyer or Schroeder, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 1 and 6.  Ehrlemark does not explicitly teach a remote server, coupled to the control circuit, the image sensor and the temperature/humidity sensor, for storing the image data, the cow drinking water frequency, the temperature, the humidity and the temperature/humidity index.  Kim teaches a livestock shed monitoring system in which sensed data is stored on a remote server 130 [0082].  It would have been obvious to one of ordinary skill in the art to modify the system of Ehrlemark, Nanjing and Dyer or Schroeder with remote data storage as taught by Kim in order to enable archiving of data and remote monitoring.
Regarding claims 3 and 8, Ehrlemark, Nanjing, Dyer or Schroeder and Kim, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 2 and 7.  Nanjing does not explicitly teach that the image sensor is installed above at least one water trough in the dairy cowshed, however would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the sensor above, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 4 and 9, Ehrlemark, Nanjing, Dyer or Schroeder and Kim, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 3 and 8.  Kim also teaches that the collected data (which as modified comprises the amount of drinking water, the number of drinking times and the cow drinking water frequency) is transmitted to the remote server 130 and a webpage terminal (the server interface) so that at least one administrator can remotely monitor the dairy cowshed.  If applicant does not agree that Kim teaches a webpage terminal, then 
Regarding claims 5 and 10, Ehrlemark, Nanjing, Dyer or Schroeder and Kim, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 1 and 6.  Ehrlemark does not explicitly teach that the control circuit further comprises a storage for storing the image data, the cow drinking water frequency and the temperature/humidity index.  Kim teaches a livestock shed monitoring system in which sensed data is logged and stored [0082].  It would have been obvious to one of ordinary skill in the art to modify the system of Ehrlemark, Nanjing and Dyer or Schroeder with data storage as taught by Kim in order to enable archiving of data to study trends.

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that Nanjing does not record a movement track, please see the expanded explanation above.  As Nanjing teaches that image sensors are used to detect and record the times and durations of an animal’s presence as various watering stations, this constitutes (at least basic) movement tracking.  However, Theobald also teaches that image sensors are used in movement tracking.  An alternate rejection using the teachings of Bai has also been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MARC BURGESS/Primary Examiner, Art Unit 3642